Chapter 303, Laws 1895, appointed the defendants "to locate the county line between Alamance and Chatham Counties according to the original survey of 1770 establishing the county of Chatham, "and provided for the expenses in certain contingencies. Whilst the defendants were engaged in their duties they were restrained from proceeding further on the allegation that they were not locating the line correctly and according to the direction in the said act of Assembly. Upon the final hearing the Judge below vacated the restraining order and refused to grant an injunction, and the plaintiffs, Commissioners of Chatham County, appealed. The main argument before us was upon a construction of the words "according to the original survey of 1770 establishing the county of Chatham" in said act of 1895, in its connection with the other said act, and certain questions of evidence. We find ourselves unable to respond to the argument or to give a construction to said acts, because the court is without jurisdiction in the matter. Alamance County is not a party to this action and would not be bound by any conclusion or order of the court, and the defendants have no official interest in the controversy. They are simply the agents of the Legislature to execute its command. The plaintiffs allege that if the lines are located as now being run by the defendants, Chatham County will sustain an irreparable damage, that is, it would lose territory and financial support, and ask for an injunction on that ground That conclusion is not sound. Counties are laid out and the   (218) boundaries established as directed by the Legislature, and these boundaries exist at the will of the Legislature, subject to be changed at any time by it, and this is will understood in the organization of the same; otherwise new counties could not be established, nor any subdivisions had unless consented to by the original corporate bodies. So *Page 152 
no injunction can rest upon the idea of irreparable damage. And there is no equitable ground on which to rest an interference of the court by an injunction for the reasons above stated.
We are of the opinion that his Honor committed no error.
Judgment affirmed.